ORDER
PER CURIAM
Cletist Wright (“Movant”) appeals from the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief. The State of Missouri (“State”) charged Movant with the class A felony of robbery in the first degree (Count I), in violation of Section 569.020, and the unclassified felony of armed criminal action (Count II), in violation of Section 571.015. The State amended Count I to the class B felony of robbery in the second degree under Section 569.030, and entered a memorandum of nolle prosequi of Count II, armed criminal action. Movant pleaded guilty to robbery in the second degree pursuant to a plea agreement, and was sentenced to a term of 12 years imprisonment. Movant did not file a direct appeal from his conviction and sentence. We have *364reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).